DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Notice of Allowance mailed on 15 June 2022. The previously considered Information Disclosure Statement that was filed on 3 March 2022 and included in the Notice of Allowance has been reconsidered in light of the typing error in item 12. The claims remain allowed as previously presented in the Notice of Allowance mailed on 15 June 2022 and the reasons for allowance are included again below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 March 2022 was filed after the mailing date of the Final Rejection on 16 February 2022 and before the mailing date of the Notice of Allowance on 15 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Item 12 of this information disclosure statement recites document number “US-2010/2038799” with Sebire as its inventor and 2010-09-23 as its publication date, however this appears to be a typing error since “US-2010/0238799” matches with Sebire and the publication date.  The corrected document has been provided in the Information Disclosure Statement.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 18, 35, and 38, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, a device, and a computer-readable medium incorporating: 
(a) an industrial network and establishing a stream between at least two stream subscribers, 
(b) at least one of the stream’s subscribers interrupting the stream’s data transmission or reception “when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data”
(c) releasing the resources reserved for a subscriber of the stream for use for a data transfer that is assigned a lower priority than the data transfer via the stream;
(d) “wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream and, in reaction to the transmitted sleep message, the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer which is assigned a lower priority than the data transfer via the stream.”

With respect to the prior art Chen (U.S. Patent Publication 2017/0265183), Crockett (WO 01/67787 A2), Akdeniz et al. (U.S. Patent Publication 2020/0252838), and Abedi et al. (WO 2010/100446):
While Chen disclosed transmitting a data stream between two terminals (Fig. 2, 0035) in a factory automation environment (0052), reserving resources (0059), HARQ feedback indicating whether or not transmission is to be stopped (0156), waking devices in order to resend a message (0139), releasing resources (0094), and using the resources from lower priority data for higher priority data when the resource is unable to accommodate both sets of data (0185), Chen did not disclose the entirety of elements (a)-(d) above, nor the stream subscribers of (a)-(d) above, the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, and the sleep message and releasing resources in response to the sleep message of (d) above.
While Crockett disclosed sending a message to a device to enter dormant mode (see p. 4 lines 10-13) and allowing a device with a higher priority level to interrupt the transmission of a lower priority device (see p. 4 lines 19-23), Crockett did not disclose the entirety of elements (a)-(d) above, nor the industrial stream subscribers of (a)-(d) above, the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, and releasing reserved resources of elements (c)-(d) above.
While Akdeniz disclosed massive IoT (0400), transmitting messages based on subscriptions (0405), as well as RRC_Idle messages that aren’t necessarily triggered by a control message (0140), Akdeniz did not disclose the entirety of elements (a)-(d) above, nor the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, releasing reserved resources of elements (c)-(d) above, and the sleep message and releasing resources in response to the sleep message of (d) above.
While Abedi disclosed wireless sensors in an industrial environment (p. 4 lines 15-19), taking away resources allocated to a stream and terminating existing streams when a new stream has an emergency condition, i.e. a higher priority (p. 3 lines 23-29), and reallocating resources after some time has passed (p. 3 lines 30-33), Abedi did not disclose the entirety of elements (a)-(d) above, nor the stream subscribers of (a)-(d) above nor the sleep message and releasing resources in response to the sleep message of element (d) above.

Claims 19-23, 25-34, and 36 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        14 July 2022

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452